Fourth Court of Appeals
                                 San Antonio, Texas
                                       January 25, 2018

                                     No. 04-17-00594-CV

                                    Josh Michael CRUZ,
                                         Appellant

                                              v.

                                        Alicia CRUZ,
                                          Appellee

              From the 2nd 25th Judicial District Court, Guadalupe County, Texas
                                 Trial Court No. 15-0953-CV
                              Jessica Crawford, Judge Presiding


                                       ORDER
        Appellees’ motion for extension of time to file their brief is GRANTED. We order the
brief due on February 20, 2018.




                                                   _________________________________
                                                   Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of January, 2018.



                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court